ACCEPTED
                                                                                                      12-15-00223-CV
                                                                                   Filed TWELFTH
                                                                                         9/10/2015  11:00:21
                                                                                                 COURT         AM
                                                                                                         OF APPEALS
                                                                                   Reba Squyres, District
                                                                                                       TYLER,Clerk
                                                                                                              TEXAS
                                                                                        Angelina 9/10/2015
                                                                                                  County,2:47:22
                                                                                                            Texas PM
                                                                                                           Pam Estes
                                                                                               By: Robin Crain,
                                                                                                              CLERK
                                                                                                      Deputy Clerk
                                          No. CV-02073-13-02

LUFKIN INDUSTRIES, INC.,                         §               IN THE DISTRICT COURT OF
                                                                              FILED IN
Plaintiff,                                       §                     12th COURT OF APPEALS
                                                 §                          TYLER, TEXAS
v.                                               §                     9/10/2015
                                                                 ANGELINA        2:47:22
                                                                           COUNTY,       PM
                                                                                       TEXAS
                                                 §                            PAM ESTES
INTERNATIONAL       BUSINESS                     §                              Clerk
MACHINES CORP., et al.,                          §                 159TH JUDICIAL DISTRICT
Defendant.                                       §

                                     NOTICE OF APPEAL

       Pursuant to Texas Rule of Appellate Procedure 25.1, defendant International Business

Machines Corporation (“IBM”) hereby gives notice of its intent to appeal. IBM desires to appeal

the trial court’s Final Judgment signed on September 10, 2015, together with all written orders,

rulings, and rulings by operation of law adverse to IBM, including but not limited to the denial of

IBM’s motions for directed verdict, IBM’s overruled charge objections, IBM’s denied requests

for inclusion in the charges, denials of IBM’s motions to strike expert witnesses, and denials of

IBM’s motions to disregard jury answers and for judgment notwithstanding the verdict. This

appeal is taken from the 159th District Court of Angelina County, Texas, the Honorable Paul

White presiding, and is taken to the Twelfth Court of Appeals in Tyler, Texas and to the Texas

Supreme Court, if necessary.




                                                1
                                           Respectfully submitted,

                                           YETTER COLEMAN LLP


                                           By: ____________________________
                                           Reagan W. Simpson
                                           State Bar No. 18404700
                                           Marc Tabolsky
                                           State Bar No. 24037576
                                           909 Fannin, Suite 3600
                                           Houston, Texas 77010
                                           (713) 632-8000
                                           (713) 632-8002 (Fax)
                                           rsimpson@yettercoleman.com
                                           mtabolsky@yettercoleman.com

                                           ATTORNEYS FOR DEFENDANT IBM

                                     CERTIFICATE OF SERVICE


       I certify that, on September 10, 2015, this document was served on the following counsel

for plaintiff by electronic means:

       Murry B. Cohen
       mcohen@akingump.com
       Jim Wetwiska
       jwetwiska@akingump.com
       Holli Pryor-Baze
       hpryorbaze@akingump.com
       AKIN GUMP STRAUSS HAUER & FELD LLP
       1111 Louisiana, 44th Floor
       Houston, Texas 77002

       Scott C. Skelton
       sskelton@skeltonslusher.com
       SKELTON SLUSHER BARNHILL WATKINS WELLS
       1616 South Chestnut Street
       Lufkin, Texas 75901


                                           ______________________________________
                                                       Reagan W. Simpson


                                              2